Citation Nr: 1529668	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-34 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served in the Army on active duty from June 1984 to April 1988 and from November 1990 to March 1991 with other periods of active duty for training and inactive duty for training with the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issue was previously remanded in December 2013 for additional development.  Subsequently, in June 2015, the Board referred the case for a medical expert opinion from an orthopedist with the Veteran's Health Administration (VHA).  That additional development having been accomplished and the opinion having been obtained, the issues are now ready for appellate review. 

A review of the Virtual VA and VBMS paperless claims processing systems was conducted.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his right knee disability is related to his active duty service.

2.  Resolving all doubt in favor of the Veteran, his left knee disability is related to his active duty service.

3.  Resolving all doubt in favor of the Veteran, his lumbar spine disability is related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a right knee disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303 (2014).

2.  The criteria for the establishment of service connection for a left knee disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303 (2014).

3.  The criteria for the establishment of service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for a right knee disability, a left knee disability, and a lumbar spine disability is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.

Merits of the Claims

The Veteran contends that his bilateral knee and his lumbar spine disabilities are related to his active duty service, or alternatively, secondarily to his service-connected right ankle.  Resolving all doubt in the Veteran's favor, his right knee disability, left knee disability, and lumbar spine disability are determined to be linked to his military service and the claims will be granted.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

While the Veteran's service treatment records from his period in the Army were lost and therefore unavailable for review, there was some information regarding what was included in the Veteran's service treatment records in the December 2013 Board decision.  In November 1985, while serving aboard a ship, the Veteran fell and hit his knees on deck and complained of bilateral knee symptoms.  Apparently, the right knee was more symptomatic as the examination noted edema in that knee as well as mild effusion.  There was no evidence of laxity or neurological deficits and the Veteran had full range of motion.  In the June 1984 entrance examination and the March 1988 separation examination, the Veteran's back and lower extremities were normal.  

At the entrance examination into the United States Army Reserves in November 1989, the Veteran's back and lower extremities were listed as normal.  In April 2004, while in the Reserves, the Veteran fell or stepped off a moving train and as his body kept moving forward, his right ankle was caught in a vine and he twisted it.  He did not seek immediate treatment but was seen later in the emergency room of a private facility.  The Veteran complained of pain not only in the right ankle, but also the back.  The notes indicate no injury above the ankle but also appear to indicate swelling in the right anterior knee.  He had full range of motion.

The Veteran submitted documentation that this incident occurred while the Veteran was on active duty for training including a December 2005 determination by the United States Army Reserves that the April 2004 incident occurred while the Veteran was on active duty.

In a statement dated in March 2010, the Veteran described how he was acting as a conductor and brakeman with his railway battalion in April 2004 when a student operator tried to slow the train too quickly and the Veteran was thrown from the train.  He had to complete the rest of his Reserve duty before he could seek medical attention.  Pain in his right ankle, right knee, and lower back has persisted to the present.

In a report dated in January 2008, Dr. G. G. noted that the Veteran suffered injuries to his lower extremities and back when he was thrown off a moving train while performing his military specialty as a railroad brakeman.  He fell 6-8 feet and twisted his right ankle and knee.  Both joints exhibited sudden swelling and the Veteran had difficulty ambulating and he also experienced back pain since the incident.  He reported daily pain at the time.

The Veteran was provided a VA examination in December 2009.  The Veteran reported originally injuring the right ankle during a fall. He also reported that he injured his right knee a few months later sliding down a fire pole landing on the right ankle which was weak.  The diagnosis was bilateral knee degenerative joint disease.

The Veteran was also seen in a VA orthopedic consult in December 2009 and reported a history of injury after the train stopped too suddenly and he was thrown into a ditch and received treatment a day or two later.  He reported having right knee, right ankle, and right low back pain which had progressively worsened.  The consult also noted a subsequent work related injury to the left knee in September 2004 which resulted in three surgeries to repair the meniscal tear.  The Veteran reported that he still had constant left knee pain, constant right knee pain, and low back pain.  X-rays associated with the examination revealed degenerative joint disease for the lumbar spine and the knees.  

The Veteran was afforded new VA examinations in November 2014.  The Veteran was diagnosed with degenerative arthritis of the spine and osteoarthritis of both knees.  

Given the above information, the Board has determined that the following are considered to have occurred:  the Veteran fell on both knees while aboard a ship in 1985 and the Veteran reported knee and back pain following an April 2004 incident where the Veteran fell off of a train.    

The evidence also shows that the Veteran worked as a firefighter post-service and that he injured his right knee and ankle sliding down a pole while working as a firefighter.  In addition, the record indicated that the Veteran fractured his left ankle in January 2013 in a non-service related incident.  Finally the Veteran had a work related injury to the left knee in September 2004 which resulted in three surgeries to repair a meniscal tear.

The Veteran maintains that he has had pain in his back and his knees since the April 2004 fall from the train and the Board finds him credible in his report.  He further notes that his right ankle affects his knees and his back because he has to compensate for the pain.

In a January 2015 VA opinion, the examiner noted initially that the Veteran's knees and back were not related to his active duty service or his reserve service as the Veteran was medically cleared in October 1997 to work as a firefighter.  Therefore it was less likely than not that the Veteran's claimed knee and back conditions were related to, caused by, and/or aggravated by his time in the military service.  In coming to this conclusion, the examiner noted that the Veteran's separation examinations reported that Veteran's knees and backs were normal at the time of separation and therefore it was at least as likely as not that any injury that occurred was self-limited, acute, and transient.  The examiner also noted it would be speculative to determine if any degree of the Veteran's present knee and back disabilities were related to service as there were no records available to review.

The January 2015 VA examiner then addressed the question of whether the Veteran's bilateral knee or back disabilities were related to or caused by his service-connected right ankle injury.  With regard to the left knee, the examiner determined that it was less likely than not that the Veteran's left knee condition was aggravated by or secondary to his service-connected right ankle disability because the Veteran had a direct injury to his left meniscus in a work related injury.  Moreover, there is a lack of medically based, clinical trials to support a significant disability in a knee when associated ankle impairment is mild.  The examiner then noted that it was less likely as not that the Veteran's right knee disability was aggravated by or secondary to his service-connected right ankle disability because of the lack of medically based, clinical trials to support a significant disability in a knee when associated ankle impairment is mild.  The examiner associated the Veteran's right knee disability with age, anatomical body composition, and chosen civilian lifestyle and behavior activities.  The examiner then addressed the Veteran's lumbar spine disability and determined that it was less likely as not that the Veteran's back disability was related to or aggravated by the his service-connected right ankle disability because of a lack of medically-based, clinical trials to support a lumbar spine changes from an ankle impairment described as mild.  Finally the examiner stated that it was at least as likely as not that the Veteran's claimed knees and back conditions were secondary to or aggravated by his service-connected right ankle disability because of the strong medically-based clinical evidence to support normal orthopedic evaluation at separation, excellent examination that declared the Veteran "fit for duty" as a firefighter, past civilian history of a motor vehicle accident, and local knee injuries requiring  surgical intervention.  The current bilateral knees and back findings were age appropriate and secondary to his civilian behavioral practices.  

A clarification of the above, contradictory, opinion was requested and in March 2015, the examiner explained that there was no evidence that the injury to the right ankle in service caused his knee and back conditions because he was able to perform his subsequent fire fighter duties without any issues until he hurt his right knee and ankle in 2009.  With regard to back injury from falling off a train in 2004, the examiner determined that this injury again did not keep him from performing his duties as a fire fighter and as such his back condition and bilateral knee conditions could not be linked to his 2004 fall from the train or his service-connected right ankle.  

As the above opinions were confusing and contradictory, an opinion was requested from an orthopedist with the Veteran's Health Administration (VHA).  In the June 2015 VHA opinion, a neurosurgeon, after a review of the Veteran's medical history and claims file, opined that both the Veteran's knees and his lumbar spine disabilities should be at least partially ascribed to the Veteran's injuries during active duty service, despite his having performed at a high level in his career following the injury. 

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disabilities in his right knee, left knee, and lumbar spine, (2) his documented active duty service incident where he fell from a train, (3) his competent and credible history of relevant symptoms since service discharge, and (4) the VHA examiner's opinion that the Veteran's knees and his lumbar spine disabilities should be at least partially ascribed to the Veteran's injuries during active duty service.  The evidence tends to show that the current condition is at least as likely as not related to injuries incurred during the Veteran's active duty service.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a right knee disability, a left knee disability, and a lumbar spine disability has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.

Service connection for a lumbar spine disability is granted.



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


